In a medical malpractice action, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Derounian, J.), dated April 6, 1981, as denied their motion to strike certain interrogatories. Order affirmed insofar as appealed from, with $50 costs and disbursements. Plaintiffs’ time to answer is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. Plaintiffs failed to object to the interrogatories within the time limit set forth in CPLR 3133 (subd [a]). (See Newark-Wayne Community Hosp. v Cleaver-Brooks, Inc., *86559 AD2d 821.) In any event, plaintiffs failed to sustain their burden of proof on the question of whether the information requested required the disclosure of expert testimony, attorney’s work product, or material prepared for litigation. (SeeKoump v Smith, 25 NY2d 287; Stengel v Long Is. Light. Co., 61 AD2d 838.) Accordingly, we affirm the order insofar as appealed from. Lazer, J. P., Mangano, Gibbons and Gulotta, JJ., concur.